Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 1/6/21.  Claims 1-20 are pending in the application. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durgin et al. (US 2007/0088707), and further in view of Sun et al. (US 2007/0094211).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
With respect to claim 1, the limitation of monitoring local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a 
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claims 1-12 recite “a primary agent on the computing device” to execute the operations, however, this is recited as a high-level of generality such that it amounts 
Additionally, the claim recites “sending…the synchronization plan” and “receiving…a custom synchronization plan.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
Finally, the claim recites “executing…the custom synchronization plan.”  This does not integrate the abstract idea into a practical application because this does not amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “sending…the synchronization plan” and “receiving…a custom synchronization plan”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	With respect to claim 2, the limitations are directed towards creating the synchronization plan, which is part of the abstract idea identified above and does not amount to significantly more than the above-identified judicial exception.

	With respect to claim 3, the limitations are directed towards a procedure source, which is generally linking the abstract idea to a particular technological environment and does not provide significantly more than the above-identified judicial exception.

With respect to claim 4, the limitations are directed towards creating the synchronization plans using programs, which is generally linking the abstract idea to a particular technological environment and does not provide significantly more than the above-identified judicial exception.

With respect to claim 5, the limitations are directed towards identifying changes and executing a synchronization plan, which has been discussed above and does not provide significantly more than the above-identified judicial exception.



With respect to claim 7, the limitations are directed towards sending the synchronization plan, which has been discussed above and does not provide significantly more than the above-identified judicial exception.

With respect to claims 8 and 10, the limitations are directed towards creating the synchronization plan, which is part of the abstract idea identified above and does not amount to significantly more than the above-identified judicial exception.

With respect to claim 9, the limitations are directed towards defining the set of synchronization actions, which is generally linking the abstract idea to a particular technological environment and does not provide significantly more than the above-identified judicial exception.

With respect to claim 11, the limitations are directed towards creating the custom synchronization plan, which is generally linking the abstract idea to a particular technological environment and does not provide significantly more than the above-identified judicial exception.



With respect to claim 13, The limitation of monitoring local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “monitoring” in the context of this claim encompasses the user mentally watching for changes to data. Similarly, the limitation of identifying a change, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “identifying” in the context of this claim encompasses the user observing a data change.  Finally, the limitation of creating a synchronization plan, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “creating” in the context of this claim encompasses the user mentally determining a plan for synchronizing and mentally changing it.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
At step 2a, prong two, this judicial exception is not integrated into a practical application. The claim recites “executing the custom synchronization plan.”  This does not integrate the abstract idea into a practical application because this does not amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to claim 14, the limitations are directed towards creating the synchronization plan, which is part of the abstract idea identified above and does not amount to significantly more than the above-identified judicial exception.

	With respect to claim 15, the limitations are directed towards a procedure source, which is generally linking the abstract idea to a particular technological environment and does not provide significantly more than the above-identified judicial exception.



With respect to claim 17, the limitations are directed towards identifying changes and executing a synchronization plan, which has been discussed above and does not provide significantly more than the above-identified judicial exception.

With respect to claims 18, the limitations are directed towards creating the synchronization plan, which is part of the abstract idea identified above and does not amount to significantly more than the above-identified judicial exception.

With respect to claim 19, The limitation of monitoring local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a primary agent on the computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a primary agent on the computing device” language, “monitoring” in the context of this claim encompasses the user mentally watching for changes to data. Similarly, the limitation of identifying a change, as drafted, is a process that, under its broadest reasonable interpretation, 
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claims 1-12 recite “a primary agent on the computing device” to execute the operations, however, this is recited as a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  

Finally, the claim recites “executing…the custom synchronization plan.”  This does not integrate the abstract idea into a practical application because this does not amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “sending…the synchronization plan” and “receiving…a custom synchronization plan”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durgin et al. (US 2007/0088707), and further in view of Sun et al. (US 2007/0094211).

With respect to claim 1, Durgin teaches a method, performed by a computing device, for extending a file synchronization system with custom synchronization procedures, the method comprising: 
identifying, by the primary agent, a change to the first copy of the file tree or the second copy of the file tree (Durgin, pa 0038, identify changes to each record); 
creating, by the primary agent, a synchronization plan for the change (Durgin, pa 0039-0040, determine synchronization process for making a database consistent for a 
sending, by the primary agent, the synchronization plan to a custom agent for customization (Durgin, pa 0040, synchronization events may be serviced by the extension manager and passed on to a plug-in & pa 0166, the system could pass the relevant data to the plug-in), including an attribute associated with the change (Durgin, pa 0168, a plug-in may determine what version of an application and format data appropriately using an attribute of the application); 
receiving, by the primary agent, a custom synchronization plan from the custom agent, wherein the custom agent determined, based on the attribute, a requirement to create the custom synchronization plan  (Durgin, pa 0166, the system could pass the relevant data to the plug-in and allow it to determine the appropriate course of action to manage the conflict & pa 0168, a plug-in may determine what version of an application and format data appropriately using an attribute of the application)  and created the custom synchronization plan by modifying … the synchronization plan (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf); and 
executing, by the primary agent, the custom synchronization plan to synchronize the first copy of the file tree and the second copy of the file tree  (Durgin, pa 0166, the 
Durgin doesn't expressly discuss monitoring, by a primary agent on the computing device, local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree; identifying, by the primary agent, a change to the first copy of the file tree or the second copy of the file tree.
monitoring, by a primary agent on the computing device, local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree (Besen, Col. 13 Li. 58-61, Cloud WATCHER 540 monitors and detects any relevant changes to Cloud FileSystem 520 while Local WATCHER (530 or 535) monitors and detects any changes to watched Local File System 515.);
identifying, by the primary agent, a change to the first copy of the file tree or the second copy of the file tree (Besen, Col. 13 Li. 61-67, With respect to the Cloud WATCHER 540, if any relevant changes to Cloud FileSystem 520 are detected, FSChange notification(s) of those detected change(s) are sent to FETCHER 580. With respect to the Local WATCHER (530 or 535), if any Local FileSystem changes are detected, notification is sent to EVENT AGGREGATOR 561.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin with the teachings of Besen because it assists in identifying changes from different, simultaneous users (Besen, Col. 1 Li. 40-43).

Sun teaches a directed acyclic graph (DAG) including a set of … actions and an ordering of the … actions represented (Sun, pa 0006, JDF workflow is a set of DAGS).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin in view of Besen with the teachings of Sun because provides a theoretic basis for formal analysis of the workflows (Sun, pa 0006).

With respect to claim 2, Durgin in view of Besen and Sun teaches the method of claim 1, wherein creating the synchronization plan comprises the primary agent using a default synchronization procedure specified by a default synchronization 30procedure source, and wherein the custom agent creates the custom synchronization plan using a custom synchronization procedure specified by a custom synchronization procedure source different from the default synchronization procedure source (Durgin, pa 0046, Each synchronization system-based application may be associated with one or more additional components that are associated with at least one synchronization system-based application by an Extension Manager of the synchronization system. These components support the synchronization and/or extension of synchronization system-based application specific information, including information about the synchronization system-based application itself, the synchronization system-based application's data, and other materials. A logical set of these extension components is called a "Plug-in."  & 
With respect to claim 3, Durgin in view of Besen and Sun teaches the method of claim 2, wherein a default synchronization procedure source is a first business entity or team that implements the file synchronization system; and the custom synchronization procedure source is a second business entity or team that implements an application or business process separate from implementation of the file synchronization system (Durgin, pa 0180, selective plug-ins can be available as part of the synchronization system software bundle. For example, standardized metadata extractors for common file types, plug-in links for common programs (i.e., reporting programs, finance programs, HR programs, etc.), linking disparate synchronization system-based applications, among others, are available to synchronization system users.).  
With respect to claim 4, Durgin in view of Besen and Sun teaches the method of claim 1, wherein creating the synchronization plan comprises the primary agent using a first program developed in a first programming language, wherein the custom agent creates the custom synchronization plan using a second program developed in a second programming language different from the first programming language (Durgin, pa 0055, plug-ins can be written in any computer language and/or for any operating 
With respect to claim 5, Durgin in view of Besen and Sun teaches the method of claim 1, further comprising: identifying, by the primary agent, multiple changes to the first copy of the file tree or the second copy of the file tree; executing, by the primary agent, the custom synchronization plan to synchronize the first copy of the file tree and the second copy of the file tree with respect to the multiple changes (Durgin, pa 0169, One advantage of the present invention is that each specific device may be configured independently to synchronize a synchronized database with a plurality of backend systems).  
With respect to claim 6, Durgin in view of Besen and Sun teaches the method of claim 1, wherein sending, by the primary agent, the synchronization plan to the custom agent for customization comprises sending the synchronization plan locally to the custom agent on the computing device (Durgin, Fig. 2, client application & 0047, In essence, each plug-in can be considered part of one or more of the synchronization system's distributed synchronization system-based application(s), thereby integrating multiple external, heterogeneous synchronization system-based applications (and extensions) into a single synchronization workflow.).  

With respect to claim 7, Durgin in view of Besen and Sun teaches the method of claim 1, wherein sending, by the primary agent, the synchronization plan to the custom agent for customization comprises sending the synchronization plan to the custom agent on a remote computing device (Durgin, pa 0206, controlling the management and 
With respect to claim 8, Durgin in view of Besen and Sun teaches the method of claim 1, wherein creating the synchronization plan comprises creating the DAG, wherein nodes of the DAG represent the set of synchronization actions performed in a topologically sorted order when the synchronization plan is executed (Sun, pa 0006, It can be used to explicitly express the dependences across JDF (process) nodes and resources derived from any JDF job description. It defines a flexible and semantic-rich model to represent JDF workflow as a set of DAGs at different abstractions: intent level, process group levels and process execution level.).  

With respect to claim 9, Durgin in view of Besen and Sun teaches the method of claim 8, wherein the set of synchronization actions comprises at least one of upload file, move file, rename file, download file, delete file, create directory, move directory, rename directory, download directory, and delete directory (Durgin, pa 0025, synchronization system-based applications creating, updating or deleting records concurrently across multiple instances of a particular database.).  

With respect to claim 10, Durgin in view of Besen and Sun teaches the method of claim 8, wherein creating the synchronization plan comprises representing the DAG in a serialized text format (Sun, pa 0073, [0073] Any two-dimensional acyclic and planar workflow can be represented as a nesting of lists. A list is an ordered sequence of elements of any length separated by commas altogether enclosed in square brackets. 

With respect to claim 11, Durgin in view of Besen and Sun teaches the method of claim 8, wherein the custom agent creates the custom synchronization plan by deleting, renaming, or moving a node (Sun, pa 0100-0101, a process node is disabled), changing an add to a delete, or reversing a direction of an upload or download action.  

With respect to claim 12, Durgin in view of Besen and Sun teaches the method of claim 8, further comprising checking, by the primary agent, that the custom synchronization plan is valid by ensuring that the DAG is still directed and a-cyclical, that dependencies of actions have not been wrongly deleted, that any files and folders being 32uploaded or downloaded do exist, and that the actions can be executed successfully (Sun, pa 0007-0010, validating the JDF workflow is a valid workflow without any cyclic dependence, missing resources, dangling resources or nodes).

With respect to claim 13, Durgin teaches a method comprising:

identifying a change to the first copy of the file tree or the second copy of the file tree (Durgin, pa 0038, identify changes to each record);
creating a synchronization plan for the change (Durgin, pa 0039-0040, determine synchronization process for making a database consistent for a business or solution & 
creating a custom synchronization plan by modifying the DAG (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf); and
executing the custom synchronization plan to synchronize the first copy of the file tree and the second copy of the file tree (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf).
Durgin doesn't expressly discuss monitoring local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree; identifying a change to the first copy of the file tree or the second copy of the file tree.
Besen teaches monitoring local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree (Besen, Col. 13 Li. 58-61, Cloud WATCHER 540 monitors and detects any relevant changes to Cloud FileSystem 520 while Local WATCHER (530 or 535) monitors and detects any changes to watched Local File System 515.);

It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin with the teachings of Besen because it assists in identifying changes from different, simultaneous users (Besen, Col. 1 Li. 40-43).
Durgin in view of Besen doesn't expressly discuss wherein the synchronization plan comprises a directed acyclic graph (DAG) including a set of synchronization actions and an ordering of the synchronization actions represented.
Sun teaches a directed acyclic graph (DAG) including a set of … actions and an ordering of the … actions represented (Sun, pa 0006, JDF workflow is a set of DAGS).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin in view of Besen with the teachings of Sun because provides a theoretic basis for formal analysis of the workflows (Sun, pa 0006).

With respect to claims 14-18, the limitations are essentially the same as claims 2-5 and 8, and are rejected for the same reasons.

claim 19, Durgin teaches a system for file synchronization with custom synchronization procedures, the system comprising: 
one or more processors; and one or more non-transitory computer readable mediums comprising instructions (Durgin, pa 0007, a distributed computing system), wherein, when the instructions are executed, at least one of the one or more processors performs operations comprising: 
identifying a change to the first copy of the file tree or the second copy of the file tree (Durgin, pa 0038, identify changes to each record); 
creating, by the primary agent, a synchronization plan for the change (Durgin, pa 0039-0040, determine synchronization process for making a database consistent for a business or solution & pa 0159, By associating one or more plug-ins with specific events and distributing the plug-ins to different devices, differing synchronization formulas may be distributed to different devices or classes of devices. Thus, the behavior of a first device may be made different from the behavior of a second device. Similarly, the synchronization behavior of each device may thus be customized in order to account for differences in business practices or purpose of the device); 
sending, by the primary agent, the synchronization plan to a custom agent, and a second custom agent (Durgin, pa 0166, Once a conflict is found, the system can call one or more plug-ins to implement customer logic using data from the conflict records ( or fields)), including an attribute associated with the change (Durgin, pa 0168, a plug-in may determine what version of an application and format data appropriately using an attribute of the application); 

executing, by the primary agent, the custom synchronization plan and the second custom synchronization plan to synchronize the first copy of the file tree and the second copy of the file tree (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf); 
receiving, at each of the custom agent and the second custom agent, the synchronization plan, including determining, based on the attribute, a requirement to create the custom synchronization plan and the second custom synchronization plan, respectively (Durgin, pa 0168, The version of the synchronized system application may be determined using an attribute or aspect of the application itself); 
creating, by the custom agent and the second custom agent, the custom synchronization plan and the second custom synchronization plan, respectively, by modifying … the synchronization plan (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system indicating actions to perform on its behalf); and 
sending, by the custom agent and the second custom agent, the custom synchronization plan and the second custom synchronization plan, respectively, to the primary agent (Durgin, pa 0166, the plug-in could pass back specific instructions to the synchronization system). 

monitoring, at a primary agent, local changes to a first copy of a file tree and updates from another computing device regarding remote changes to a second copy of the file tree (Besen, Col. 13 Li. 58-61, Cloud WATCHER 540 monitors and detects any relevant changes to Cloud FileSystem 520 while Local WATCHER (530 or 535) monitors and detects any changes to watched Local File System 515.);
identifying, by the primary agent, a change to the first copy of the file tree or the second copy of the file tree (Besen, Col. 13 Li. 61-67, With respect to the Cloud WATCHER 540, if any relevant changes to Cloud FileSystem 520 are detected, FSChange notification(s) of those detected change(s) are sent to FETCHER 580. With respect to the Local WATCHER (530 or 535), if any Local FileSystem changes are detected, notification is sent to EVENT AGGREGATOR 561.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin with the teachings of Besen because it assists in identifying changes from different, simultaneous users (Besen, Col. 1 Li. 40-43).
Durgin in view of Besen doesn't expressly discuss wherein the synchronization plan comprises a directed acyclic graph (DAG) including a set of synchronization actions and an ordering of the synchronization actions represented and validating, by 
Sun teaches a directed acyclic graph (DAG) including a set of … actions and an ordering of the … actions represented (Sun, pa 0006, JDF workflow is a set of DAGS);
validating, by the primary agent, the custom … plan and the second custom … plan (Sun, pa 0007-0010, validating the JDF workflow is a valid workflow without any cyclic dependence, missing resources, dangling resources or nodes).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Durgin in view of Besen with the teachings of Sun because provides a theoretic basis for formal analysis of the workflows (Sun, pa 0006).

With respect to claim 20, Durgin in view of Besen and Sun teaches the system of claim 19, wherein: 
creating the synchronization plan comprises the primary agent using a default synchronization procedure specified by a default synchronization procedure source  (Durgin, pa 0046, Each synchronization system-based application may be associated with one or more additional components that are associated with at least one synchronization system-based application by an Extension Manager of the synchronization system. These components support the synchronization and/or extension of synchronization system-based application specific information, including information about the synchronization system-based application itself, the 
creating the custom synchronization plan comprises the custom agent using a custom synchronization procedure specified by a custom synchronization procedure source different from the default synchronization procedure source; and creating the second custom synchronization plan comprises the second custom agent using a second custom synchronization procedure specified by a second custom synchronization procedure source different from the default synchronization procedure source (Durgin, pa 0159, By associating one or more plug-ins with specific events and distributing the plug-ins to different devices, differing synchronization formulas may be distributed to different devices or classes of devices. Thus, the behavior of a first device may be made different from the behavior of a second device. Similarly, the synchronization behavior of each device may thus be customized in order to account for differences in business practices or purpose of the device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169